Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall et al. (US 2012/0230428) in view of Sullivan (US 2004/0030665) (hereinafter Sullivan).

Regarding claims 1 and 7, Segall teaches a method and system comprising:
receiving an encoded bitstream representing a slice, the slice comprising a slice header and slice data (e.g. Fig. 2, 3, 18, and 19, and pars. 28 and 32: depicting and describing that the system receives an encoded bitstream representing a picture, the picture comprising at least one slice, the slice including slice information and tile data, wherein tile data is the equivalent of slice data); 
extracting slice header information from the slice for the slice in the encoded bitstream, the slice header information comprising sample adaptive offset information  (e.g. par. 78: describing that the system obtains slice header information for the slice in the encoded bitstream, the slice header information including loop filter information, the loop filter information including sample adaptive offset information; pars. 86 describing that the system indicates when byte alignment is reached in the slice header, byte alignment is measure with respect from the end of the header, wherein it is inherent to those of ordinary skill in the art that in order to indicate that byte alignment has been reached, the system must necessarily perform byte alignment); 
after extracting the slice header information from the slice header for the slice, performing byte alignment at the end of the slice header (e.g. pars. 86 – 89: describing that after obtaining slice header information based on indicated alignment information measured from the end of the slice header, the system parses the bitstream for start of tile data, wherein it is inherent to those of ordinary skill in the art that in order to indicate that byte alignment has been reached, the system must necessarily perform byte alignment); and 
after performing byte alignment at the end of the slice header, extracting slice information from the slice data for the slice form the encoded bitstream (e.g. pars. 86 – 89: describing that once the start of tile is found, the system obtains tile data information, wherein tile data is the equivalent of slice data for the slice).
Segall does not explicitly teach:
removing an emulation prevention byte from the encoded bitstream.
Sullivan, however, teaches a method and system for video processing, comprising:
removing an emulation prevention byte from the encoded bitstream (e.g. Fig. 1, element 122, and par. 37: depicting and describing that the system removes an emulation prevention byte from the encoded bitstream).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Segall by adding the teachings of Sullivan in order to remove an emulation prevention byte from the encoded bitstream. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves the prevention of start code emulation by looking for data patterns relative to a fixed-size data portions larger than single bits (Sullivan, e.g. par. 16 – 17: describing the desire to improve prevention of start code emulation by looking for data patterns relative to a fixed-size data portion larger than single-bits).

Turning to claims 2 and 8, Segall and Sullivan teach all of the limitations of claims 1 and 7, respectively, as discussed above. Segall further teaches:
wherein performing byte alignment comprises extracting a stop bit from the encoded bit stream (e.g. par. 88: describing that in searching for the start of tile data, the system searches for a start of tile marker, wherein the start of tile marker is the equivalent of the stop bit).

Regarding claims 3 and 9, Segall and Sullivan teach all of the limitations of claims 1 and 2, and claims 7 and 8, respectively, as discussed above. Segall further teaches:
wherein the stop bit represents a binary value of 1 (e.g. par. 88: describing that the start of tile marker is a hexadecimal 2, wherein it is known to those of ordinary skill in the art that a hexadecimal 2 is a binary value of 1 followed by a binary value of 0).

Turning to claims 4 and 10, Segall and Sullivan teach all of the limitations of claims 1 - 3, and claims 7 - 9, respectively, as discussed above. Segall further teaches:
wherein performing byte alignment further comprises extracting at least one byte alignment bit from the encoded bit stream after extracting the stop bit from the encoded bit stream (e.g. par. 88: describing that in order to byte align each tile, the system pads each tile preceding the start of tile code, wherein it is known to those of ordinary skill in the art that padding bytes are extracted and discarded once the start of data flag is reached).

Regarding claims 5 and 11, Segall and Sullivan teach all of the limitations of claims 1 - 4, and claims 7 - 10, respectively, as discussed above. Segall further teaches:
wherein the at least one byte alignment bit represents a binary value of 0 (e.g. par. 88: describing that the padding bits are a series of binary zeros).

Turning to claims 6 and 12, Segall and Sullivan teach all of the limitations of claims 1 and 7, respectively, as discussed above. Segall further teaches:
performing a second byte alignment at the end of the slice data after extracting data in the slice data for the slice (e.g. par. 88: describing that at the end of each tile, the system parses the bitstream for the next start of tile flag, wherein the next start of tile flag is the equivalent of performing a second byte alignment at the end of slice data [see, e.g. pars. 86 – 88: describing that the end of each tile is byte aligned, wherein each tile being byte aligned necessarily includes performing byte alignment at the end of each tile] wherein each tile is the equivalent of slice data, and wherein parsing the bitstream for the next start of tile code is the equivalent of performing a second byte alignment). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487